Citation Nr: 0804489	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.	Entitlement to service connection for a left knee 
disability, to include arthritis.

3.	Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1951 to May 1953.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In his May 2004 VA Form 9, 
substantive appeal, the veteran requested a hearing before 
the Board in Washington, D.C.  He did not appear for such 
hearing scheduled in December 2007; in a statement received 
shortly thereafter, he indicated, in essence, that he was too 
disabled to travel.


FINDINGS OF FACT

1. The veteran did not serve in Vietnam during the Vietnam 
Era, and is not shown to have been exposed to an herbicide 
agent (to include Agent Orange) during service.  

2. Type II diabetes mellitus was not manifested in service or 
in the first postservice year, and the preponderance of the 
evidence is against a finding that the veteran's current Type 
II diabetes mellitus is related to an event, injury, or 
disease in service.

3. It is not shown that the veteran sustained a left knee 
injury in service; a left knee disability was not manifested 
in service; arthritis of the left knee was not manifested in 
his first postservice year; and his current left knee 
disability is not shown to be related to his service or to an 
injury therein.

4. It is not shown that the veteran sustained a right eye 
injury in service; a right eye disability was not manifested 
in service; and the veteran's current right eye disability is 
not shown to be related to his service, to include an injury 
therein.





CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2. Service connection for a left knee condition to include 
arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

3. Service connection for a right eye disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  November 2002, December 2002, and 
June 2005 letters explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding the claims.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's available service medical records (SMRs) are 
associated with his claims file, and pertinent treatment 
records have also been secured.  The RO arranged for general 
medical, eye, and orthopedic VA examinations in March 2003.  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's SMRs may have been destroyed in a 1973 fire at that 
facility.  The RO was able to obtain his May 1953 service 
separation physical examination report, which is silent for 
any complaints, findings, treatment, or diagnosis pertaining 
to Type II diabetes mellitus, a left knee disability, or a 
right eye disability.  

The RO also attempted to reconstruct the veteran's SMRs by 
providing him with a copy of A Request for Information 
Necessary to Reconstruct Medical Data (NA Form 13055) that he 
was requested to complete and return.  He returned the form 
indicating he was treated in service for his knee and right 
eye.  He did not report the treatment dates or locations, and 
alternate source service records could not be sought.  

January 2000 private treatment records from Baylor University 
Medical Center show the veteran was hospitalized for 
hypoglycemia and multiple pulmonary embolisms.  His medical 
history was significant for Type II diabetes mellitus and 
glaucoma with eye surgery for cataracts.  

The veteran reported that he received treatment from Dr. 
D.A.M. for both his left knee and his right eye disabilities.  
A statement from that doctor's office received in January 
2003 indicates records of the veteran's treatment are 
unavailable as he was last seen by Dr. D.A.M. in 1993.

On March 2003 general medicine VA examination, the veteran 
reported that his Type II diabetes mellitus was diagnosed in 
1983.

On March 2003 orthopedic VA examination, the veteran reported 
he sustained a left knee injury when he hit it against a 
steel pot while working in a restaurant in 1975.  Traumatic 
and degenerative arthritis of the left knee was diagnosed.  

On March 2003 eye VA examination, the veteran reported a 
history of glaucoma in both eyes with a past surgical history 
of cataracts in both eyes.  He also reported he had blindness 
in the right eye since 1997.  Late stage glaucoma, both eyes, 
was diagnosed.  The examiner opined that although the 
etiology of the veteran's glaucoma was unknown, more likely 
than not he had primary open angle glaucoma, and it was not a 
direct complication of his diabetes mellitus.  The examiner 
also opined that although the exact cause of the veteran's 
cataracts was unknown, more likely than not, the development 
of the condition was related to advancing age.  The examiner 
noted that the veteran appeared to be legally blind by visual 
field criteria.

In his January 2004 notice of disagreement (NOD), the veteran 
indicated that he had received treatment at Dallas VA Medical 
Center.  A search of the VA North Texas Health Care System 
(which includes Dallas VA Medical Center) for treatment 
records did not yield any additional records.

An August 2005 statement from the veteran's private 
healthcare provider, Dr. A.K., stated he had been treating 
the veteran for diabetes mellitus, Type II, since 1980.
C.	Legal Criteria and Analysis

As the veteran's SMRs were apparently in large part destroyed 
by a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) the veteran's service 
separation physical examination report.  The RO also 
attempted to reconstruct the veteran's SMRs by requesting 
that he provide the treatment dates and locations for his 
claimed in-service injuries, but he did not provide the 
requested information, so alternate source SMRs cannot be 
sought.  The Board notes that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus and 
arthritis) may be presumptively service connected if 
manifested to a compensable degree in the first postservice 
year. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Type II diabetes mellitus

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam Era or in a Korean unit exposed to herbicide agents 
(and was thus exposed to any herbicide agents, including 
Agent Orange).  Consequently, his claim of service connection 
for Type II diabetes mellitus does not fall within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which 
provides for establishing service connection for diseases, 
including diabetes mellitus, on a presumptive basis for 
veterans who served in Vietnam).  

There is no evidence, nor is it alleged, that Type II 
diabetes was manifested during the veteran's service or in 
the first postservice year.  Consequently, service connection 
for the diabetes on the basis that it became manifest in 
service and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309) is not warranted.    

Given these circumstances, to establish service connection, 
the veteran must show affirmatively that the disease is 
related to his active service.  Postservice private treatment 
records show that Type II diabetes mellitus was first 
diagnosed in 1980 or in 1983 (either way at least 27 years 
after service).  Such a lengthy time interval between service 
and the earliest postservice clinical documentation of the 
disability is of itself a factor for consideration against a 
finding that the Type II diabetes mellitus is related to the 
veteran's service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

Also, there is no competent (medical) evidence in the record 
of a possible nexus between the veteran's Type II diabetes 
mellitus and his service.  The statement from Dr. A.K. only 
notes the diagnosis of diabetes mellitus and reports 
treatment of such disease; there is nothing in his statement 
that suggests the veteran's Type II diabetes mellitus may be 
related to service.  On March 2003 VA examination, it was 
also noted that Type II diabetes mellitus was diagnosed in 
the 1980s.  The examiner did not did not render an opinion 
concerning the etiology of the veteran's Type II diabetes 
mellitus.  

The veteran's own statements relating his Type II diabetes 
mellitus to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's Type II diabetes mellitus is in any way related to 
his service.  Accordingly, the claim must be denied.

Left knee disability

A left knee condition was not manifested in service, or noted 
on service separation examination.  Furthermore, there is no 
competent evidence that arthritis of the left knee was 
manifested in the veteran's first postservice year.  
Consequently, service connection for a left knee disability 
on the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (for left knee 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.

It is not in dispute that the veteran currently has a left 
knee disability.  What he must still show to establish 
service connection for the disability is that it is related 
to disease or injury in service.  There is no credible 
evidence in the record that the veteran sustained a left knee 
injury in service.  He has not provided any description of 
such an injury despite repeated requests for such information 
from the RO.  Significantly, his May 1953 service separation 
physical examination report is silent as to a left knee 
injury or complaints of left knee pain.  

Furthermore, there is no competent evidence of a nexus 
between any current left knee condition and an alleged injury 
in service.  The RO attempted without success to obtain 
postservice treatment records from the providers that the 
veteran identified.  Dr. D.A.M.'s office responded that they 
did not have any medical records available as the veteran had 
not been a patient of his since 1993; and a search of the VA 
North Texas Health Care System for records of the veteran's 
treatment also resulted in none being found.  

Notably, on March 2003 VA examination the veteran did not 
report injuring his left knee in service.  Instead, he gave a 
history of trauma to his left knee when he hit it against a 
steel pot while working in a restaurant in 1975 (22 years 
after his separation from service).  The diagnosis was 
traumatic and degenerative arthritis of the left knee; the 
examiner did not opine as to the etiology of this disability.  

Based upon the foregoing, service connection for a left knee 
condition to include arthritis, on the basis that such 
disability arose from an injury in service is not warranted.  
Of the threshold requirements necessary to establish service 
connection, while there is evidence of a current left knee 
disability, there is no credible evidence that the veteran 
sustained a left knee injury in service, and no competent 
(medical) evidence that the current left knee disability 
might be related to service or to an injury therein.  Hence, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.

Right eye disability

It is not in dispute that the veteran currently has glaucoma 
in both eyes, is blind in his right eye, and has a history of 
bilateral cataract surgery.  What he must still show to 
establish service connection for a right eye disability is 
that it is related to disease or injury in service.  
There is no credible evidence in the record that the veteran 
sustained a right eye injury or suffered a right eye disease 
in service.  His May 1953 service separation physical 
examination report is silent as to a right eye disability.  
Significantly, while he alleges that his current right eye 
disability is related to his service, he offers no 
explanation as to the manner in which they are related, he 
does not allege any specific eye disease or injury in 
service, and the record does not show any.   

As explained above, the RO was unable to obtain any records 
of postservice treatment the veteran received for eye 
disability.  A VA examination was afforded in March 2003.  
The veteran reported a history of glaucoma in both eyes with 
bilateral cataract surgery in the mid-to-late 1990s.  He also 
reported lack of vision in his right eye since 1997.  It was 
noted he was legally blind by visual field criteria.  Late 
stage glaucoma, both eyes, was diagnosed.  The examiner 
opined that although the exact etiology of the veteran's 
glaucoma was unknown, more likely than not, he had primary 
open angle glaucoma; and although the exact etiology of the 
veteran's cataracts was unknown, they were more likely than 
not due to advancing age.  There is no competent (medical) 
evidence of a nexus between the veteran's current right eye 
disability and his service.  Hence, the preponderance of the 
evidence is against his claim of service connection for such 
disability, and the claim must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a left knee disability, to include 
arthritis, is denied.

Service connection for a right eye disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


